Fourth Court of Appeals
                                     San Antonio, Texas
                                         December 10, 2021

                                        No. 04-20-00151-CV

                                       John PORTERFIELD,
                                             Appellant

                                                v.

                     DEUTSCHE BANK NATIONAL TRUST COMPANY,
                                     Appellee

                   From the 451st Judicial District Court, Kendall County, Texas
                                     Trial Court No. 18-366
                           Honorable Kirsten Cohoon, Judge Presiding


                                           ORDER

Sitting:         Patricia O. Alvarez, Justice
                 Irene Rios, Justice
                 Beth Watkins, Justice

       Appellee’s motion for rehearing or reconsideration en banc from this court’s October 27,
2021 Opinion on Motion for Rehearing was originally due November 11, 2021. Appellee
requested an extension of that deadline until December 10, 2021, and we granted that request. On
December 8, 2021, appellee filed a motion seeking a second extension of time, until December
30, 2021. After consideration, we GRANT appellee’s motion and ORDER appellee to file its
motion for rehearing or reconsideration en banc by December 30, 2021.

           It is so ORDERED on December 10, 2021.

                                                             PER CURIAM


           ATTESTED TO: ____________________________
                        MICHAEL A. CRUZ,
                        CLERK OF COURT